IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DAVID A. BARRON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4545

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 16, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

David A. Barron, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied on the merits.

WOLF, B.L. THOMAS, and KELSEY, JJ., CONCUR.